DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application was filed on September 26, 2019.
This action is in response to amendments and/or remarks filed on June 13, 2022. In the current amendment claims 1-3, 5, 7-11, 13, and 15-19 are amended. Claim 20 is cancelled. Claim 21 is new. Claims 1-19 and 21 are pending. 
In response to amendments and/or remarks filed on June 13, 2022, the 35 U.S.C. 102 and 103 Rejections applied to claims 1-20, made in the previous office action, have been withdrawn. 


Claim Interpretation
“A computer program product comprising: one or more compute readable storage media and program instructions…” as recited in independent claim 9 and respective dependent claims 10-16 and 
“…one or more computer readable storage media…” as recited in independent claim 17 and respective dependent claims 18-19
are interpreted to be non-transitory, as mentioned by Paragraph [107] of the Specification below: 
“A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber optic cable), or electrical signals transmitted through a wire.”

Allowable Subject Matter
Claims 1-19 and 21 are allowed. These claims are renumbered as claims 1-20 upon allowance. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 9, and 17 are considered allowable since when reading the claim in light of the specification, as per MPEP 2111.01, none of the references of record either alone or in combination fairly disclose or suggest the limitations specified in the claims, including at least:

In claim(s) 1:  
performing, by one or more processors, a dimensional transformation on the first set of training samples, the dimensional transformation comprising: 
representing, by one or more processors, the first set of training samples as a first set of points in a first space having a first number of dimensions, one of the plurality of performance indicators corresponding to one of the number of dimensions; and
transforming, by one or more processors, the first set of points in the first space having the first number of dimensions to a second set of points in a second space having a second number of dimensions, wherein the first number of dimensions is different than the second number of dimensions;
determining, by one or more processors, that the transformed first set of training samples are qualified for training the prediction model;

In claim(s) 9 and 17: 
program instructions to perform a dimensional transformation on the first set of training samples, the dimensional transformation comprising: 
program instructions to represent the first set of training samples as a first set of points in a first space having a first number of dimensions, one of the plurality of performance indicators corresponding to one of the number of dimensions; and 
program instructions to transform the first set of points in the first space having the first number of dimensions to a second set of points in a second space having a second number of dimensions, wherein the first number of dimensions is different than the second number of dimensions;
program instructions to determine that the transformed first set of training samples are qualified for training the prediction model;
The closest prior arts of record are as follows: 
Yeturu et al. (US 10916333 B1) teaches performing dimensional transformations to improve visualization capabilities of training data. In Yeturu, the dimensionality of training data is first increased by using a random forest and one-hot encoding of leaf nodes (or a similar dimensionality increase algorithm) to increase dimensionality of the training data. After transforming the data with a dimensionality increase, a dimensionality reduction algorithm is applied to the transformed data to help visualize the clusters created by the trained model. While Yeturu does teach applying dimensional transformations to the training data, the dimensional transformation of Yeturu applies to changing the number of attributes/features of the training data in a machine learning model. In Yeturu, the number of attributes is first increased and then decreased to aid visual quality of the training data. This differs from the claims on the instant application, which requires that the geometric dimensions of the training data are transformed and the training data is determined to be qualified for training the model after transformation. In the independent claims of the instant application, it is required that the first set of training samples are represented as a first set of points in a first space with a first dimension and that a dimensional transformation is applied in order to obtain a second set of points in a second space with a second dimension. Yeturu is silent with regards to representing the training data as a first set of points in a space and then performing a geometric dimensionality transformation. Yeturu is also silent with regards to a performance indicator corresponding to a number of dimensions and determining that the transformed training data is qualified for training the model. 
Salman et al. (“Machine Learning for Anomaly Detection and Categorization in Multi-Cloud Environments”) teaches performing feature selection on a dataset to determine if the set of features (and the overall dataset) were optimal to train machine learning models. However, Salman is silent with regards to representing the training data as a first set of points in a space and performing a dimensional transformation on the data. 
Hu (“AdaBoost-Based Algorithm for Network Intrusion Detection”) teaches representing the training samples as a set of points having a first number of dimensions and applying an AdaBoost algorithm to generate an ensemble of weak model instances and applying weights on these model instances to form a strong ensemble. However, Hu is silent with regards to performing a dimensional transformation and determining that the transformed training data is qualified for training a model. 
Taken alone or in combination, the aforementioned prior art references do not sufficiently teach or suggest the claim limitations as recited in the claimed invention in each of independent claims 1, 9, and 17, which includes the features recited above. Therefore, the present claims are allowable.
When taken as a whole, the dependent claims have been found allowable due to at least the above features recited in the independent claims upon which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUN ABRAHAM whose telephone number is (571)272-8144. The examiner can normally be reached Mon - Fri 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.J.A./Examiner, Art Unit 2125                                                                                                                                                                                                        
/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125